Citation Nr: 0706801	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-18 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of right menisectomy, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to October 
1969 and July 15, 1972, to July 30, 1972.  He also had 
subsequent National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

The claim for service connection for a right ankle disorder 
was previously denied by the RO in a July 2000 rating 
decision on the legal theory that the claim was not well 
grounded.  The veteran did not appeal this determination.  In 
August 2001, the veteran sought to reopen his claim.  The 
standard for adjudicating claims for VA benefits was changed, 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim.  Pursuant to Section 7(b) of the VCAA, a claim denied 
or dismissed as not well grounded shall, on the request of 
the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  See 
also VAOPGCPREC 3-2001.  In addition, the VCAA provides that 
in cases where claimants have a prior claim denied as not 
well grounded, they have two years from the date of enactment 
of the VCAA to request re-adjudication of the claim under 
subsection 7(b) of the VCAA.  Accordingly, the Board will 
adjudicate this claim on a de novo basis.

The May 2003 VA Form 9, Appeal to Board of Veterans' Appeals, 
reflects the veteran's request for a hearing at the RO before 
a Veterans Law Judge.  In October 2003, the veteran provided 
hearing testimony before a hearing officer at the RO.  
Although this hearing was not before a Veterans Law Judge, 
inasmuch as the veteran was represented by the American 
Legion, he appears satisfied with this hearing, and he has 
provided no additional communication with respect to his 
continued desire for a hearing before a Veterans Law Judge; 
the Board finds that argument and testimony relevant and 
material to the issues on appeal have been received and 
remand for an additional hearing before a Veterans Law Judge 
is not warranted.  38 C.F.R. § 20.700.  The undersigned has 
reviewed the hearing transcript in detail. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain and giving way and clinical 
evidence of tenderness, crepitation, mild degenerative 
changes, normal range of motion, and no instability or 
subluxation.

2.  The most competent medical evidence of record, as a 
whole, shows the veteran has no currently diagnosed right 
ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 5260, 
5261 (2006).

2.  Service connection for a right ankle disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's contends that the impairment associated with 
his service connected right knee disability is inadequately 
reflected by the 10 percent schedular rating presently in 
effect.  He further claims entitlement to service connection 
for a right ankle disorder.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
entitlement to compensation had been established for 
residuals of right menisectomy by a July 1976 rating decision 
and the present claim for an increased rating was received in 
August 2002, the present level of disability is of primary 
concern.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14.  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, 
are applicable only in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or misaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a.  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257, and that evaluation of a knee disability under both of 
these codes would not amount to pyramiding under 38 C.F.R. 
§ 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, a separate finding must be based on additional 
disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(September 17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's knee disability has been rated 10 percent 
disabling under Diagnostic Code 5259 for symptomatic removal 
of semilunar cartilage.  

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5260 (limitation of flexion of the leg), 5261 
(limitation of extension of the leg), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions and that he 
has normal range of right knee motion.  Specifically, while 
the veteran reported complaints of pain and instability, on 
VA examination in November 2002 and November 2003, there was 
no objective evidence of dislocation, locking, ankylosis, 
subluxation, instability, or impairment of the tibia and 
fibula and range of motion was from zero to 140 degrees with 
painful flexion as 140 degrees.  The examiner characterized 
range of motion findings as "normal."

Diagnostic Code 5259 provides for a maximum 10 percent rating 
for symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  As the veteran is already in 
receipt of a 10 percent rating under Diagnostic Code 5259 and 
there is no higher rating available under this diagnostic 
code, Diagnostic Code 5259 cannot serve as a basis for an 
increased rating in this case.  

Given that the veteran has normal range of right knee motion 
and he does not meet the criteria for a compensable rating 
under either Diagnostic Code 5260 for limitation of flexion 
or 5261 for limitation of extension, General Counsel 
Precedent Opinion VAOPGCPREC 9-04 is not applicable.  
VAOPGCPREC 9-04 held that separate ratings could be assigned 
when the criteria under Diagnostic Codes 5260 and 5261 were 
met.  In the present case, there is no basis for a 
compensable rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261.

Inasmuch as there is X-ray evidence of mild degenerative 
changes of the right knee, the Board thus turns to the 
diagnostic codes pertaining to arthritis.  As provided by 
Diagnostic Code 5003, in the absence of limitation of motion 
extensive enough to warrant a compensable rating under 
Diagnostic Codes 5260 or 5261, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5003 also provides that, in the 
absence of limitation of motion, degenerative changes 
confirmed by x-ray warrant a 10 percent rating.  In the 
present case, the veteran's pain has been considered in 
granting him a 10 percent evaluation.  

In this regard, it is noted that, under Diagnostic Code 5003, 
a 20 percent evaluation is not warranted unless X-ray 
evidence shows involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations.  The knee is considered a major joint.  
Because, however, in this case there are not two or more 
major or minor joints involved for which the veteran has 
established service connection for arthritis, he is not 
entitled to a rating greater than the current 10 percent 
rating under this diagnostic code.  Thus the veteran is in 
receipt of the maximum rating to which he is entitled under 
Diagnostic Code 5003.

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  Both the November 2002 and November 
2003 VA examination reports reflect that, upon physical 
examination, there was no additional functional loss due to 
pain, fatigue, weakness and lack of endurance following 
repetitive use, providing evidence against this claim.  

The veteran contends that his right knee disability flares up 
with cold weather and upon ambulation.  However, even if the 
veteran does experience occasional flare-up of his right knee 
disability, the Board finds it unlikely, and there is no 
evidence which suggests, that, on repetitive use, the right 
knee would be restricted by pain or other factors to only 30 
degrees flexion or 15 degrees extension.  The post-service 
medical record provides evidence against such a finding, as 
cited above.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the right knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's right knee disability warrants no more than the 
current 10 percent rating pursuant to Diagnostic Code 5259.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

With respect to veteran's claim for service connection for a 
right ankle disorder, it is noted that, generally, service 
connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

A review of the veteran's service medical records, to include 
an August 1996 Line of Duty Determination, reveals that the 
veteran suffered a right ankle injury "in line of duty."  
These records show that the veteran was found to have a right 
ankle sprain and underwent physical therapy.  

Post-service VA and private treatment records show complaints 
of and treatment for right foot pain; however, these records 
are silent with respect to a diagnosis of a right ankle 
disorder.  

Significantly, an August 2001 report of private X-ray 
examination shows an impression of normal examination of the 
right ankle, providing very negative evidence against this 
claim.  Similarly, an April 2002 report of VA joints 
examination includes diagnoses of normal examination of the 
right ankle by x-ray and negative right ankle joint 
examination.  This examination report reflects that the 
examiner reviewed the veteran's medical history and concluded 
that the right ankle injury (which the veteran sustained in 
service) was acute and transitory and resolved with treatment 
with no residuals.  The Board finds that this examination 
report provides very negative evidence against the veteran's 
claim and is entitled to great probative weight.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' (Court) 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

It is important to note that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

Despite the veteran's statements that he currently suffers 
from a right ankle disorder as a result of service, as a 
layperson without medical expertise or training, his 
statements alone are not competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, the veteran's claim must 
be denied. 

The Board finds that the most competent medical evidence in 
this case leads to the conclusion that the veteran does not 
have a current right ankle disorder at this time.  
Accordingly, service connection is not warranted and the 
veteran's claim is denied.

The Board notes that VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  By letter dated in March 
2002 and provided to the appellant prior to the May 2002 
rating decision with respect to his right ankle claim as well 
as by letter dated in September 2002 and provided to the 
appellant prior to the January 2003 rating decision with 
respect to his right knee claim satisfies the duty to notify 
provisions as these letters discuss the criteria with respect 
to the appellant's claims.  Moreover, since the appellant's 
claims are being denied, no disability rating or effective 
date will be assigned.  Therefore, there can be no 
possibility of prejudice to the appellant.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the Federal Circuit recently held that an SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 02-1077 (U.S. 
Vet. App. December 21, 2006) [hereinafter Mayfield III].  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, he has 
been afforded VA examinations with respect to his claimed 
disorders, and he has testified at a personal hearing before 
a hearing officer.  As there is no indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, his claims were readjudicated in 
a statement of the case and subsequent supplemental 
statements of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) and Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Reviewing the entire 
record and examining the various predecisional 
communications, the Court concluded that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
as the Board has done in this case.)  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of these 
claims.

ORDER

An increased rating for a right knee disability is denied.

Service connection for a right ankle disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


